Citation Nr: 0112151	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for irritable 
bowel syndrome.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.  
He is representing himself in this appeal.  

Service connection was established for ulcerative colitis, 
assigned a 10 percent disability rating, from the day 
following the veteran's service discharge.  In a November 
1979 rating action, the Department of Veterans Affairs (VA) 
regional office (RO), Cleveland, Ohio rated the 
gastrointestinal disorder as irritable bowel syndrome, 
assigning a 10 percent schedular rating from October 1979.  
By a rating decision in May 1995, the RO increased the 
disability rating for irritable bowel syndrome from 10 to 30 
percent, effective in January 1995.  The RO continued the 30 
percent rating by a decision in April 1997.  In August 1999, 
the RO continued the 30 percent rating for irritable bowel 
syndrome and denied service connection for post-traumatic 
stress disorder (PTSD).  In September 1999, the veteran filed 
a notice of disagreement with both decisions, and the RO 
furnished him with a statement of the case on both issues.  
However, in the veteran's substantive appeal, on VA Form 9, 
in February 2000, he indicated that he was only appealing the 
evaluation of the irritable bowel syndrome.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2000).  The sole 
issue on appeal is that regarding the rating for the service-
connected irritable bowel syndrome.  

The Board further notes that on the VA Form 9, the veteran 
indicated that he was claiming service connection for the 
inability to heal at the site of hemorrhoid surgery and blood 
in his urine, as being secondary disabilities to his service-
connected irritable bowel syndrome.  These matters are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's case has been obtained by the 
RO.  

2.  The current symptoms of the veteran's service-connected 
irritable bowel syndrome consist of alternating diarrhea and 
constipation, and essentially constant abdominal distress.  

3.  There is no evidence of malnutrition or anemia and the 
veteran's weight has increased significantly in recent years.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 30 percent 
for irritable bowel syndrome have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7319 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in February 1995, the veteran stated that 
he had had constant lower left flank pain since March 1994.  
He described it as sharp in character, and reported that it 
seemed to be somewhat better after he ate.  On examination, 
his abdomen was obese, soft, and nontender.  There was no 
guarding or rigidity.  There was no palpable organ 
enlargement or masses.  Bowel sounds were present in all 
quadrants.  Rectal examination revealed normal sphincter 
tone, stool in the vault, and no palpable masses.  The 
veteran weighed 250 pounds.  There was no documented anemia.  
The veteran admitted to periodic vomiting, two to three times 
per week.  It ranged in character from "mucousy" to greenish 
bile in nature, not necessarily associated with food intake, 
and it was not always associated with fever, chills, or 
nausea.  Generally, an acute episode which was associated 
with fever, diarrhea, and vomiting lasted four to five days.  
The frequency of the episodes was four per year.  The veteran 
denied recurrent hematemesis or melena.  There was no 
radiation of the stomach pain.  The diagnosis was irritable 
bowel syndrome.  Other diagnostic possibilities included 
diverticulitis and certainly ulcerative colitis, with which 
the examiner noted he had been labeled in the past.  

On VA examination in March 1997, the veteran complained of 
chronic abdominal problems, including nausea on awakening, 
with inability to eat anything without vomiting.  Reportedly, 
the nausea settled down by noon.  He related that he vomited 
very rarely because he was very careful.  In addition, he had 
daily left lower abdominal pain, virtually 24 hours a day, 
which varied in degree and intensity.  Sometimes the pain was 
sharp and severe, other times it was very mild and vague.  
The veteran reported that the pain was so severe at times 
that it brought tears to his eyes.  Also at times, he noticed 
fecal incontinence on coughing.  He reported 5 to 7 loose 
stools per day.  He stated that when his hemorrhoids were 
out, he frequently had bleeding which occurred for a couple 
of days every other week.  In past years, he had had black, 
tarry stools and vomited blood.  He related that eating 
seemed to ease his abdominal complaints.  He reported seeing 
bright red blood in the toilet and on tissue, which 
occasionally was maroon in color.  His weight was 279.  
Laboratory studies were negative for anemia.  On examination, 
the veteran's abdomen was obese.  He had some moderate 
tenderness over the left side of the abdomen, both upper and 
lower.  A couple of times during the examination, he stated 
that he felt like he was going to vomit.  There were 
impressions of irritable bowel syndrome with guaiac positive 
stool, likely secondary to internal hemorrhoids with no 
anemia on contemporaneous laboratory work, and obesity.  

On sigmoidoscopic examination in January 1998, a 10 
millimeter polyp was identified in the sigmoid colon.  It was 
removed on colonoscopy in March 1998.  

An outpatient report for October 1998, when the veteran had 
back complaints, reflects occasional alcohol use by the 
veteran.  

On VA psychiatric examination in July 1999, the veteran 
reported that he had been a chauffeur until April when his 
employer died, and that he presently had no income.  

The veteran underwent excision of hemorrhoids by the VA in 
August 1999.  He was discharged home on the second 
postoperative day in good condition.  

On intestinal examination for the VA in September 2000, the 
veteran weighed 328 pounds.  The veteran had multiple 
gastrointestinal complaints, including blood in the stool, 
diarrhea three to four times a night, constipation three to 
four days of the week, nausea and vomiting every morning when 
he smelled food.  The veteran stated that the smell of food 
frequently caused him to vomit.  The examiner commented that 
some of the complaints were poorly founded in the fact that 
the veteran stated that he had gained approximately 80 pounds 
in the last two and one-half year to three years.  He 
attributed this to inactivity related to back pain.  The 
examiner found it odd that every meal he smelled made the 
veteran gag, but yet he had gained 80 pounds in recent years.  
Esophagogastroduodenoscopy (EGD) and colonoscopy revealed 
internal hemorrhoids, Grade III esophagitis, erosive 
gastritis, peptic ulcer, and duodenitis.  The examiner 
commented that the veteran's symptoms correlated well with an 
irritable bowel syndrome diagnosis.  Intermittent 
constipation and diarrhea frequently were associated with 
this syndrome, but the nausea and vomiting were not 
associated with the syndrome.  It was suspected that these 
might somehow be related to some underlying psychiatric 
disorder.  It was felt that the veteran was somatizing, 
because the smell of food does not normally cause people to 
become nauseous and vomit with any type of gastrointestinal 
tract disorder.  The diarrhea, reported to occur 
approximately three to four times a night, and the 
constipation, reported to occur approximately three to four 
days a week, very well could be caused by the irritable bowel 
syndrome according to the examiner.  


Analysis

During the pendency of this matter, effective November 20, 
2000, a new law was promulgated, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, amends the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims such as this one that were pending on the date of 
enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist veterans with their claims.  

Here, all records identified and available that are relevant 
to the issue on appeal have been obtained.  The file contains 
extensive medical findings over many years, and specialized 
tests have been conducted to further investigate the 
veteran's complaints.  The evidence is complete and provides 
a fully sufficient basis for deciding the claim.  The Board 
concludes that the veteran has been afforded every 
administrative consideration regarding his claim, that no 
further development action is necessary, and that the Board's 
adjudication of this issue may proceed.  

Diagnostic Code 7319, for irritable colon syndrome, provides 
for a maximum evaluation of 30 percent where there is 
evidence of severe disability, with diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2000).  

The Board has considered other potential diagnostic codes for 
rating gastrointestinal disability under the official VA 
rating schedule (38 C.F.R. Part 4) including, Diagnostic 
Codes 7301 to 7329, 7331, 7342 and 7345 to 7348.  These codes 
are not for combination with each other.  A single evaluation 
will be assigned under the Diagnostic Code which reflects the 
predominant disability picture, with elevation to the next 
higher level when the overall severity of the disability 
warrants such elevation.  38 C.F.R. § 4.114.  

Accepting the veteran's statement that he has virtually 
continuous abdominal distress and alternating bouts of 
constipation and diarrhea, and conceding that this reflects 
severe disability, there remains no appropriate basis for the 
assignment of a disability rating in excess of the current 30 
percent evaluation.  A recent examiner has indicated that the 
smell of food does not normally cause people to become 
nauseous or vomit with any type of gastrointestinal tract 
disorder, but that the diarrhea and constipation are likely 
related to the irritable bowel syndrome.  It is apparent that 
any blood the veteran sees on toilet tissue is related to the 
nonservice-connected internal hemorrhoids and not the 
service-connected irritable bowel syndrome.  He is not 
anemic.  He recently had sigmoidoscopic and colonoscopic 
examinations with the removal of a polyp in the sigmoid 
colon, but those studies do not include data which would 
warrant a higher disability rating for the service-connected 
irritable bowel syndrome.  

In reaching the conclusion that a higher disability rating is 
not warranted, two primary factors are that the objective 
evidence is negative for the presence of anemia or other 
indicia of malnutrition, and the evidence clearly reflects 
significant weight gain in recent years.  For example, 
entitlement to a 40 percent rating under the potentially 
applicable codes for gastrointestinal disability would 
require, in the first instance, impairment of health 
objectively supported by examination findings including 
definite weight loss.  Further, the veteran has undergone 
specialized studies which do not reflect findings which might 
support the assignment of a higher disability evaluation.  In 
view of the objective evidence, there is no basis for 
concluding that any other diagnostic code is more appropriate 
for rating the service-connected irritable bowel syndrome 
than Diagnostic Code 7319, or that any would provide for a 
higher rating based on the facts of this case.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.114, and Part 4, Diagnostic Code 
7319.  

Regarding industrial ability, although the veteran terminated 
his employment as a chauffeur recently, it is clear that this 
resulted from the death of his employer rather than as a 
result of gastrointestinal disability.  Moreover, it is the 
judgment of the Board that the preponderance of the evidence 
clearly supports the decision being made here.  The fact that 
the veteran's weight has increased significantly in recent 
years is clearly against the assignment of a higher 
disability rating for the service-connected gastrointestinal 
disorder.  In the aggregate, the evidence does not more 
nearly approximate that required for assignment of a higher 
disability rating, nor is it so evenly balanced as to provide 
for a favorable decision with resolution of doubt on any 
matter in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7 (2000).  


ORDER

Entitlement to a rating in excess of 30 percent for irritable 
bowel syndrome is denied.  



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

